MOORE, Circuit Judge
(dissenting):
I respectfully dissent.
It is by now axiomatic that, in order to recover damages in an action under 42 U.S.C. § 1983, a claimant must show a deprivation of rights protected by the Constitution. Rosenberg v. Martin, 478 F.2d at 520 (2d Cir. 1973). The facts' of the case before us, in my opinion, simply do not give rise to a deprivation of constitutional rights protected by either the Eighth Amendment, as the majority recognize, or by the due process clause of the Fourteenth Amendment.
We have here not a continuous or systematic pattern of police brutality, but, rather, only a single, isolated incident in which Officer Fuller, perhaps unnecessarily aggressive in the discharge of his duties, administered a few blows to plaintiff. I can do no better than quote the language of the majority for a statement of what I feel to be the dispositive consideration in this case:
\ “The management by a few guards of i large numbers of prisoners, not usual-1 ly the most gentle or tractable of men : and women, may require and justify ^the occasional use of a degree of intentional force. Not every push or shove, even if it may later seem unnecessary in. the peace of a judge’s chambers, violates a prisoner’s constitutional rights.”
*1035To be sure, there may very well be presented situations wherein the conduct of prison officials or the police is such that it “shocks the conscience”, Rochin v. California, 342 U.S. 165, 172, 72 S.Ct. 205, 96 L.Ed. 183 (1952), such as to be violative of the Constitution. See, e. g., Inmates of Attica Correctional Facility v. Rockefeller, 453 F.2d 12, 22 (2d Cir. 1971), where the “barbarous conduct * * * — the beatings, physical abuse, torture, running of gauntlets, and similar cruelty — was wholly beyond any force needed to maintain order”; or Martinez v. Mancusi, 443 F.2d 921 (2d Cir. 1970), where the prisoner was forced to return to a prison cell immediately after leg surgery, in blatant disregard of surgeons’ instructions, was forced to walk on the leg operated upon, was placed the following day in a cell lacking facilities for his care, and was denied medicine to alleviate a constant and unrelieved pain. In those cases, the actions of the prison officials evidenced a continuing pattern of misconduct, which assumed constitutional proportion; here, the action of Officer Fuller falls short of the conduct proscribed in Inmates and Martinez, supra, in terms of both duration and type of punishment inflicted. As the majority note, the complaint here “alleged a single, spontaneous incident, unforeseen and unforeseeable by higher authority.” This type of situation we deemed non-actionable in Inmates, supra, 453 F.2d at 23, on the following ground:
“If the abusive conduct of the prison guards had represented a single or short-lived incident, unlikely to recur, or if other corrective measures had been taken to guarantee against repetition, injunctive relief might be denied, despite the heinous character of the conduct.”
The majority today opens the proverbial Pandora’s box by inviting civil rights actions from all prisoners feeling that their prison guards have treated them unnecessarily harshly. The inevitable result will be lamentable in two respects: (1) federal district court dockets will become even more overburdened than is now the case; and (2) federal courts will be drawn unnecessarily into supervising the day-to-day affairs of State institutions. ' Such a result would, and should, be avoided by limiting federal court intervention in this type of case to situations presenting bona fide § 1983 actions. Since this is not one of those, I would affirm the judgment below.